Citation Nr: 0125862	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  00-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for right shoulder 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had over 30 years of active military service 
between December 1954 and March 1985.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) which denied the veteran's claim 
for an increased rating for right shoulder disability.  The 
veteran testified before the undersigned member of the Board 
at a hearing held at the RO in August 2001.  At that hearing 
the veteran's representative submitted VA treatment reports 
for March 27, 2000 through August 15, 2000, which apparently 
were not added to the record.  The Board points out, however, 
that VA treatment records for the referenced period, 
including for those precise dates, are on file.

The Board notes that the veteran, in April 2000, initiated an 
appeal with respect to a March 2000 rating decision denying 
his claim of entitlement to service connection for cervical 
spine disability.  The record reflects that service 
connection for the referenced disability was thereafter 
granted in October 2000.  That matter is therefore not before 
the Board at this time.  See generally, Grantham v. Brown, 
114 F.3d 1156 (1997).

The Board also notes that the veteran has raised the issues 
of entitlement to service connection for prostatitis and for 
skin disability affecting his face, legs and feet.  The 
record reflects that those matters are currently under 
development by the RO, and will therefore be mentioned no 
further herein.


FINDINGS OF FACT

1.  The veteran's right arm is his dominant upper extremity.

2.  The veteran's right shoulder disability is manifested by 
some complaints of pain, and is productive of significant 
weakness and fatigability, with limitation of right arm 
motion diminishing at shoulder level; fibrous union, nonunion 
or loss of head of the humerus has not been shown. 


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for right shoulder 
disability have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5024, 5201, 5202, 5203 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides the VA shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claimant's claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C. § 5103A).  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45629.

After reviewing the claims files, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation and regulations.  In this 
regard, the Board notes that the veteran was advised on March 
23, 2000 of the March 2000 rating decision which denied his 
claim of entitlement to an increased rating for right 
shoulder disability, and that he was issued a Statement of 
the Case on that issue in September 2000 which notified him 
of the issue addressed, the evidence considered, the 
adjudicative actions taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  In addition, the veteran was provided with a 
hearing before the undersigned in August 2001, at which time 
he presented additional argument in support of his claim.

The record also shows that all VA and private treatment 
records identified by the veteran have been obtained.  The 
Board acknowledges the veteran's contention that he was 
treated for his right shoulder disability at the Army 
Hospital at Fort Huachuca, Arizona from 1985 to 1995, but 
points out that the referenced facility responded in July 
1999 that no records for the veteran were available.  No 
other additional pertinent evidence has been identified by 
the veteran.  The Board also notes that the veteran was 
afforded a VA examination of his right shoulder disability in 
March 1999 which included a review of his claims files.  The 
Board therefore finds that the record as it stands (on the 
issue of an increased rating for a right shoulder disability) 
is complete and adequate for appellate review.


Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right shoulder disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.   

As noted in the Introduction, the veteran's period of service 
ended in March 1985.  Service connection for right shoulder 
disability, described by the RO as bursitis, was granted in 
June 1985, evaluated as noncompensably disabling.  In October 
1987, the evaluation assigned the veteran's right shoulder 
disability was increased to 10 percent disabling; with the 
exception of a temporary total evaluation assigned in July 
2001 for the period from July 31, 2000 to September 30, 2000, 
the 10 percent rating has remained in effect since that time.

On file is the report of a May 1999 VA examination of the 
veteran, at which time he reported that his right shoulder 
disability had been treated in the past with therapy and 
injections, to little relief.  He indicated that his shoulder 
tended to hurt worse when he accomplished overhead motions.  
On physical examination, range of right shoulder motion 
testing disclosed abduction from 0 to 105 degrees, and 
forward flexion from 0 to 110 degrees.  There was positive 
acromioclavicular compression, and positive indication of 
distal clavicular arthritis.  The veteran was noted to 
exhibit a decrease in internal rotations on approximately two 
levels, and in the Jones position, the veteran was noted to 
be one grade weak on the right side.  The examiner concluded 
that the veteran exhibited signs and symptoms consistent with 
an impingement syndrome of the right shoulder, as well as a 
possible small rotator cuff tear.  The examiner recommended 
that the veteran undergo strengthening exercises for 
approximately 6 months, following which, in the absence of 
improvement, surgery would be a consideration.

On file are VA treatment reports for 1997 to June 2001, which 
disclose that the veteran presented in the VA orthopedic 
clinic in March 2000 following a Magnetic Resonance Imaging 
(MRI) study of his right shoulder which had disclosed the 
presence of a tear of the supraspinatus with soft tissue 
retraction.  Physical examination disclosed that the veteran 
was able to elevate his right shoulder to 150 degrees, versus 
170 degrees on the left, and that he had a painful arc from 
70 degrees to 110 degrees of abduction.  Rotator cuff 
strength testing showed decreased strength (Grade IV) in the 
supraspinatus on the right.  The right shoulder was 
relatively nontender to palpation, but there was some 
tenderness over the superior aspect of the greater 
tuberosity.  The examiner referred the veteran to physical 
therapy.

A March 2000 VA physical therapy note indicates that the 
veteran's right shoulder was stable on examination, but that 
the veteran exhibited 4/5 strength in the external rotators, 
with tenderness over the right greater tubercle.  The 
veteran's range of right shoulder motion was normal, but he 
was noted to exhibit pain in the last 20 to 30 degrees of 
elevation and abduction.  Neurological evaluation was normal.  
A follow up May 2000 orthopedic clinic note indicates that 
the veteran remained weak in his supraspinatus and external 
rotators.  His right shoulder elevation was approximately 20 
degrees less than on the left shoulder, with a painful arc at 
90 degrees of abduction; the veteran was given a steroid 
injection and the treating physician concluded that if the 
veteran's symptoms failed to improve, surgical intervention 
would be considered.

A July 2000 treatment note indicates that the veteran was 
right hand dominant.  The note also indicates that the 
veteran's physical therapy had failed to improve his right 
shoulder condition, that his pain had become incapacitating, 
and that the veteran desired surgical intervention.  X-ray 
studies showed mild degenerative disease of the right 
shoulder, with no evidence of acromioclavicular separation.  
The veteran was scheduled for an open rotator cuff 
decompression with repairs, and for acromioplasty.  He 
underwent the referenced procedure on July 31, 2000, at which 
time he was noted to have a massive right rotator cuff tear 
involving the entire aspect of the supraspinatus and a small 
portion of the infraspinatus and subscapularis.  The surgical 
report indicates that the subscapularis muscle was unable to 
be adequately mobilized to cover the rotator interval.

Following his July 2000 surgery, the veteran in August 2000 
was noted to exhibit anterior flexion of the right shoulder 
from 0 to 40 degrees, abduction from 0 to 45 degrees, 
external rotation from 0 to 15 degrees, and internal rotation 
from 0 to 45 degrees.  His right shoulder strength was 4-5/5, 
but neurological evaluation was normal.  X-ray studies of the 
right shoulder in August 2000 showed normal anatomic 
alignment.  The veteran's treating physician placed a six 
week limitation on any active motion and isometric exercises.  

A September 2000 physical therapy note indicates that the 
veteran maintained good right shoulder stability.  He 
exhibited tenderness in the supraspinatus and upper trapezius 
area.  Range of right shoulder motion disclosed anterior 
flexion from 0 to 70 degrees.  He was considered functionally 
independent, but with limits on his activities of daily 
living in upper body activities.  A September 2000 orthopedic 
clinic note indicates that the veteran was able to adduct his 
right shoulder to 90 degrees, to forward flex it to 90 
degrees, to externally rotate it to 45 degrees, and to 
internally rotate it to 15 degrees.

An October 2000 orthopedic clinic note indicates that the 
veteran was able to passively forward elevate his right 
shoulder to 120 degrees, and to passively abduct the same 
shoulder to 100 degrees.  He was able to actively elevate the 
shoulder to 90 degrees, and to abduct the shoulder to 90 
degrees.  Internal rotation was to the greater trochanter.  
The veteran was noted to have very weak strength against 
resisted external rotation, with almost no sacral lift off.

A December 2000 orthopedic clinic treatment note indicates 
that the veteran complained of right shoulder soreness and 
weakness.  Range of right shoulder motion testing disclosed 
external rotation to 20 degrees, active forward elevation to 
100 degrees and abduction to 95 degrees.  Internal rotation 
was to the sacroiliac joint.  Impingement signs were 
negative, but the veteran had Grade IV weakness with resisted 
external rotation and sacral lift off.  The examiner 
concluded that the veteran would not experience any more 
significant improvement of external rotation or terminal 
internal rotation, but still could improve on his forward 
elevation and abduction.  A December 2000 physical therapy 
note indicates that the veteran was able to abduct his right 
shoulder from 0 to 140 degrees, and internally rotate the 
shoulder from 0 to 75 degrees.  He still reported 
experiencing pain when overreaching objects.  He was able to 
bring his hands behind his head, but had difficulty in 
bringing his right hand behind his lower back.  He exhibited 
minimal right shoulder tenderness to palpation, but the 
shoulder was considered stable.

A March 2001 orthopedic note indicates that the veteran 
reported that most of his shoulder pain was gone.  Physical 
examination showed negative impingement signs or 
acromioclavicular joint tenderness.  The veteran exhibited 
4/5 strength in the supraspinatus and infraspinatus, as well 
as restriction of internal rotation to the sacrum on the 
right side.  The veteran exhibited at least 60 degrees of 
abduction and 40 degrees of external rotation.  The veteran 
was discharged from the orthopedic clinic.

A June 2001 treatment note shows that the veteran's right 
shoulder was stable, without any tenderness.  Active and 
passive range of right shoulder motion was decreased in the 
last 15 degrees of internal and external rotation, but that 
was considered a functional level. 

At his August 2001 hearing before the undersigned, the 
veteran testified that before his July 2000 surgery, he was 
not able to raise his right hand above shoulder level, and 
that it was painful to even try.  He indicated that his right 
shoulder was constantly painful at that time.  He testified 
that he currently could raise his arm a little above shoulder 
level, but not for long due to pain and fatigue.  He 
indicated that he was unable to lift and place dishes on the 
top shelf using his right arm, and that his right arm tended 
to fatigue easily.  He testified that he needed to exercise 
his right arm every day.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).   

The veteran's right shoulder disability is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024-5203.  Diagnostic Code 5024, pertaining 
to tenosynovitis, provides that the disability will be rated 
on limitation of motion of affected parts as degenerative 
arthritis.  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  That code provides that degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved; when limitation of motion is noncompensable, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under Diagnostic Code 5201, a 20 percent rating is assigned 
if there is limitation of motion in the major arm at shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm to a point midway between the side 
and shoulder level.  A 40 percent rating is warranted for 
limitation of motion of the major arm to a point 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A 10 percent evaluation is warranted for malunion of the 
clavicle or scapula, or nonunion of the clavicle or scapula 
without loose movement.  A 20 percent evaluation is warranted 
for nonunion of the clavicle or scapula with loose movement, 
or dislocation of the clavicle or scapula.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

A 20 percent evaluation is warranted for malunion of the 
humerus of the major arm with moderate deformity, or for 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level.  A 30 percent evaluation is warranted for 
malunion of the humerus of the major arm with marked 
deformity, or for recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  A 50 percent evaluation is warranted for 
fibrous union of the humerus of the major arm, a 60 percent 
evaluation is assignable for nonunion of the humerus of the 
major arm, and an 80 percent evaluation is warranted for loss 
of head of the humerus of the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  

VA examination in May 1999 documented that the veteran's 
right shoulder was limited in abduction to 105 degrees, and 
in forward flexion to 110 degrees, with a two level decrease 
in internal rotations, and with one grade weakness; the 
examiner noted that the veteran's condition was consistent 
with an impingement syndrome and possibly a small rotator 
cuff tear.  VA treatment records document that the veteran 
continued to experience right shoulder weakness as well as 
pain beginning at 90 degrees in an arc, and that his symptoms 
were eventually found to be caused by a massive rotator cuff 
tear that was amenable only to partial repair.  Post surgical 
VA treatment notes show that the veteran's ability to 
internally and externally rotate his right shoulder continues 
to be significantly restricted, with no more significant 
improvement expected, and that his ability to actively 
elevate and abduct his right shoulder remains limited for the 
most part to 100 degrees or less, with continued clinical 
evidence of weakness and fatigability.  In the Board's 
opinion, when all pertinent disability factors are 
considered, the limitation of motion noted at the May 1999 VA 
examination as well as on recent VA treatment notes, 
particularly in light of the veteran's credible and 
clinically supported complaints of right shoulder pain, 
weakness and fatigability, probably indicates that movement 
beyond shoulder level is unlikely as a practical matter on 
any sustained or prolonged basis. 

In this regard, the Board notes that while the veteran 
clearly experiences limitation in his right arm motion, at no 
point, even immediately after his July 2000 surgery, has the 
motion of his right arm been limited to less than 40 degrees 
from the side.  Indeed, with the exception of the period 
immediately after his surgery, the veteran has evidenced the 
ability to elevate and abduct his arm to at least 60 degrees, 
and has been able to internally and externally rotate the 
shoulder, if with difficulty.  Moreover, the veteran's pain 
symptoms have largely resolved, and while he continues to 
exhibit right shoulder weakness and fatigability, his 
treating physicians consider his right shoulder to be 
operating at a functional level.  In essence, the evidence on 
file simply does not demonstrate that the veteran's right arm 
is limited in motion to a point 25 degrees or less from his 
side, even when his complaints of pain, weakness and 
fatigability are considered.

In addition, the evidence does not show, nor does the veteran 
contend, that the veteran has fibrous union of the humerus, 
or nonunion or loss of head of the humerus.  An evaluation in 
excess of 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5202 is therefore not warranted.  Moreover, as there is no 
evidence suggesting ankylosis of the scapulohumeral 
articulation, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5200 (2001) are not for application.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board finds that, in this case, 
the disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's right 
shoulder disability resulted in frequent hospitalizations or 
caused marked interference in his employment, or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In sum, the Board concludes that the veteran is entitled to a 
30 percent rating for his right shoulder disability.  In 
making this determination the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 30 percent evaluation for 
right shoulder disability is granted. 




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

